Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          The application has been amended as follows:
          (1) In claim 2, line 10, “the” (first occurrence) has been changed to --a--.
          (2) In claim 2, line 10, “the” (third occurrence) has been changed to --a--.
          (3) In claim 2, line 12, “the” (first occurrence) has been changed to --a--.
          (4) In claim 2, line 12, “a” (first occurrence) has been changed to --the--.
          (5) In claim 2, line 15, “the” (third occurrence) has been changed to --a--.
          (6) In claim 2, line 18, “both” has been deleted.
          (7) In claim 8, line 7, “the” (second occurrence) has been changed to --a--.
          (8) In claim 8, line 11, “the” (first occurrence) has been changed to --a--.    
          (9) In claim 8, line 15, “the” (first occurrence) has been changed to --a--.
          (10) In claim 9, line 6, “an” has been changed to --the other--.
2.       Authorization for this examiner’s amendment was given in an interview with Mr. Ronald Nolan on November 5, 2021.

Remarks
Amended claim 2 and its dependent claims 3-6 are allowable over the prior art of record.  The reason can be found on pages 5-6 of the Office Action mailed on 8/3/2021.
Amended claim 7 and its dependent claims 8-10 are allowable over the prior art of record.  The reason can be found on page 6 of the Office Action mailed on 8/3/2021.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724